Yellott, J.,
delivered the opinion of the Court.
In the Circuit Court of Baltimore City, a bill was filed by the appellants against the appellees for the enforcement of a mechanics’ lien. It is averred, in the said bill, that the plaintiffs contracted with the defendant, Blanch, to furnish brick to he used in the erection of fifteen dwelling houses, some of said houses being on Broadway and others on St. Joseph street. The lien claim, as filed, is against one of said buildings on Broadway. This claim was filed on the 1st day of December, 1885. The first four items are for bricks delivered from October 8th, 1884, to December 4th, 1884, or in other words, for materials delivered very nearly a year before the filing of the claim. But there is another item of $12.28 for paving brick delivered from December 10th, 1884, to June 16th, 1885.
' There is an agreed statement of facts in the record, from which it appears that “ all these said paving brick, furnished within six months prior to the filing of this lien claim, were delivered at and used for the houses on St. Joseph street, and not for the special use of the house against which this lien claim is filed.” It also appears from the said agreed statement of facts that on or about the 15th of October, 1885, the plaintiffs executed a release in writing of their lien claim against the ten houses on St. Joseph street.
As a lien claim- must he filed within six months after the delivery of the materials charged in the last item of the account, and, as the first four items are for materials delivered more than eleven months anterior to the filing of the claim which forms the foundation for these proceed*460ings, it is apparent that the vital question, now presented for determination, is, whether the appellants, having released all claims-against the houses on St. Joseph street about six weeks before they commenced this suit, can now enforce a lien against the house on Broadway for paving brick furnished for the houses on the other street which they have released from all claims in the manner already mentioned.
(Decided 22nd June, 1887.)
This question has been considered and finally determined in the case of Wilson & Son vs. Wilson, et al., 51 Md., 160. In that case there was a bill filed to. enforce á mechanics’ lien for materials for four .houses on Lexington street. One of these houses was released from all claims -of lien for materials furnished or to be furnished, and this Court said :
“This clearly excepts that house from the operation of this lien, and has also the effect of releasing the other buildings from any charge or liability in consequence of ■any materials being furnished for it, either before or after -the release.”
■ The claim, as a lien for paving brick, furnished for the houses on St. Joseph street, has been extinguished by the release. It no longer exists as a lien. It cannot, therefore, properly be included as an item in the lien claim against the house on Broadway. As the other items, in said claim, are for materials furnished more than eleven months before the institution of these proceedings for the -enforcement of the alleged lien, the Court below, governed by the decision in 51 Md., was clearly right in dismissing the bill and its decree should be affirmed.

Decree affirmed, with costs to appellees.